                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                            NO. 4:19-CV-166-FL


    KAROLINA SORENSSON,                                  )
                                                         )
                            Plaintiff,                   )
                                                         )
        v.                                               )                        ORDER
                                                         )
    HARBOR FREIGHT TOOLS USA INC.,                       )
                                                         )
                            Defendant. 1                 )



        This civil rights action is before the court on defendant’s motion to dismiss and for more

definite statement (DE 16). The motion has been briefed fully, and in this posture the issues raised

are ripe for ruling. For the following reasons, defendant’s motion is granted in part and denied in

part.

                                           STATEMENT OF THE CASE

        Plaintiff commenced this action on November 19, 2019, by moving for leave to proceed in

forma pauperis. On September 22, 2020, Magistrate Judge Kimberly A. Swank allowed plaintiff

to proceed in forma pauperis and, on frivolity review November 9, 2020, recommended that

portions of plaintiff’s claims be allowed to proceed against a limited number of defendants but that

plaintiff’s other claims be dismissed. The court adopted that recommendation by December 12,

2020, order.




1
       The court constructively has amended the caption of this order to reflect dismissal of prior defendants Karen
Thomas, Michael Chanine, Anthony Myers, Tanya Newton, and Dante (Last Name Unknown).




             Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 1 of 13
         Plaintiff’s claims remaining after frivolity review are that her former employer, defendant,

violated Title VII of the Civil Rights Act of 1964 by creating a hostile work environment on the

basis of her race, national origin, sex, and religion, and by taking adverse employment actions

against her based on her race, national origin, sex, and in retaliation for protected activity. Plaintiff

seeks $20,500,000.00 in damages and reinstatement to her former position.

         Defendant filed the instant motion on January 25, 2021, seeking dismissal of all of

plaintiff’s claims, pursuant to Federal Rule of Civil Procedure 12(b)(6), except for her claims of

sexual harassment and race, sex, and national origin-based discriminatory adverse employment

actions, of which defendant seeks a more definite statement, pursuant to Federal Rule of Civil

Procedure 12(e). Defendant relies on a copy of plaintiff’s administrative charge to the EEOC.

Plaintiff filed two responsive documents to which defendant replied. Plaintiff then filed further

opposition to the motion and has noted her opposition to defendant’s substitution of counsel.

                                     STATEMENT OF FACTS

         The court repeats below the background of this case set forth in its December 18, 2020,

order:

                 Plaintiff allegedly is a Hispanic, Christian, woman of Nicaraguan national
         origin. (Compl. (DE 6) 4). Plaintiff also asserts that she is a Christian, who
         subscribes to and is committed to the Twelve Step Program. Plaintiff worked at
         defendant HFT's store locations in Morehead City and Jacksonville, North
         Carolina, from December 15, 2018, to June 1, 2019. Plaintiff claims that she
         suffered various Title VII violations, including discrimination and retaliation, at the
         hands of defendants, who also allegedly defamed her. Specifically, plaintiff alleges
         that her work hours began to be discriminatorily reduced and given to her white
         coworkers and that she was “written up” in retaliation and on discriminatory bases.
         ((DE 7-1) 13). Further, plaintiff alleges that she was defamed when HFT employees
         publicly asserted that her cash register was “short” during certain shifts. (Compl.
         (DE 6) 2).

                In February 2019, plaintiff filed a charge with the Equal Employment
         Opportunity Commission (“EEOC”) regarding the reduction of her hours, which
         she alleges resulted in a further reduction of her hours and ultimately her

                                                   2

           Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 2 of 13
         termination in retaliation. In the time between her EEOC charge and her
         termination, plaintiff alleges that she was subjected to unwanted touching by her
         coworkers and other hostile actions and comments. For example, plaintiff states
         that when she notified her assistant manager regarding a white customer’s
         comments regarding a potential mass shooting, the assistant manager stated that
         “it’s always the white guys that get blamed.” (Id. ¶ 9). Plaintiff further alleges that
         her sales manager invaded her personal space and touched her inappropriately.
         Plaintiff also alleges that she was asked by a coworker if she attended a Twelve
         Step Program. (Pl.’s Obj. (DE 7) 3). Additionally, plaintiff alleges that, after the
         purported harassment began, she “asked for information to work in the logistics
         department,” asked for help to “apply to a vacant job,” and “ask[ed] to be
         transferred to another store,” (Pl.’s Obj. (DE 7) 3), none of which was presumably
         acted upon.

Sorensson v. Harbor Freight Tools USA Inc., No. 4:19-CV-166-FL, 2020 WL 7419217, at *2

(E.D.N.C. Dec. 18, 2020). Additional alleged facts pertinent to the motions will be discussed in

the analysis below. 2

                                           COURT’S DISCUSSION

A.       Various Implicit Pro Se Motions

         Plaintiff’s filings contain a variety of requested relief imbedded in her arguments against

defendant’s motion. The court briefly addresses each below.

         Insofar as plaintiff seeks the removal of opposing counsel (see, e.g., (DE 25) at 1), opposes

substitution of counsel (see, e.g., (DE 28) at 1), or requests an order directing defendant’s counsel

to cease “the slander of [her] persona” in their filings on defendant’s behalf (see, e.g., (DE 25) at

4), plaintiff’s filings fail to identify a cognizable legal basis for the court to grant such remedies.

         Further, to the extent plaintiff seeks appointment of counsel by the court, which she at

times asserts should be paid for by defendant, (See (DE 21) at 3; (DE 28) at 4; (DE 30) at 2), the




2
           The court however does not address further factual allegations raised by plaintiff in her later filings, (see,
e.g., Pl.’s Resp. (DE 23) at 15 (alleging for the first time certain comments made about her “OCD”)), given that she
has already been allowed to constructively amend her complaint once. See E.I. du Pont de Nemours & Co. v. Kolon
Indus., Inc., 637 F.3d 435, 449 (4th Cir. 2011) (“[S]tatements . . . that raise new facts constitute matters beyond the
pleadings and cannot be considered on a Rule 12(b)(6) motion.”).

                                                           3

            Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 3 of 13
court may, in certain circumstances, “request an attorney to represent any person unable to afford

counsel.” 28 U.S.C. § 1915(e)(1). “The power to appoint is a discretionary one.” Whisenant v.

Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by Mallard v. U.S. Dist.

Court for the S. Dist. of Iowa, 490 U.S. 296 (1989). However, there is no constitutional right to

counsel in civil cases, and courts should exercise their discretion to appoint counsel for pro se civil

litigants “only in exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). The

existence of exceptional circumstances justifying appointment of counsel depends upon “the type

and complexity of the case, and the abilities of the individuals bringing it.” Whisenant, 739 F.2d

at 163 (quotation omitted). Plaintiff has not shown that in this case exceptional circumstances

justify the appointment of counsel.

        Finally, to the extent plaintiff “appeal[s] . . . decisions by the court” dismissing her claims

of religious discrimination and defamation, (see Pl.’s Resp. (DE 23) at 13), she has not

demonstrated a right to relief under Rule 54(b) for reconsideration of the court’s December 18,

2020, decision adopting the magistrate judge’s recommendation upon frivolity review. See Am.

Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003) (delineating law-of-

the-case standard).

B.      Motion to Dismiss

        1.      Standard of Review

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-



                                                    4

             Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 4 of 13
pled facts as true and construes these facts in the light most favorable to the plaintiff,” but does not

consider “legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

factual enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.”

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (quotations

omitted).

        2.      Analysis

                a.      Failure to Exhaust Administrative Remedies

        “An individual alleging discrimination in violation of Title VII must first file an

administrative charge with the EEOC.” Chacko v. Patuxent Inst., 429 F.3d 505, 508 (4th Cir.

2005) (citing 42 U.S.C § 2000e-5(e)); see also id. at 509 (“An individual cannot bring suit until he

has exhausted the administrative process.” (citing 42 U.S.C. § 2000e-5(b), (f)(1))). “[C]laims

raised under Title VII [that] exceed the scope of the EEOC charge and any charges that would

naturally have arisen from an investigation thereof . . . are procedurally barred.” Dennis v. County

of Fairfax, 55 F.3d 151, 156 (4th Cir. 1995).          Accordingly, the Title VII claim in a judicial

complaint typically must charge conduct “by the same actor” as the EEOC charge or elsewise by

barred by a failure to exhaust. See Sydnor v. Fairfax County, 681 F.3d 591, 594 (4th Cir. 2012).

        For example, the United States Court of Appeals has found that this exhaustion requirement

was not met “where a charge alleges only racial discrimination but the complaint includes sex

discrimination or where a charge alleges only retaliation but the complaint alleges racial

discrimination.” Id. at 593-94 (citations omitted). Similarly, “a claim will also typically be barred

if the administrative charge alleges one type of discrimination—such as discriminatory failure to

promote—and the claim encompasses another type—such as discrimination in pay and benefits.”

Chacko, 429 F.3d at 509.



                                                   5

             Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 5 of 13
       Here, review of plaintiff’s EEOC charge reveals only the check boxes regarding race, sex,

and national origin discrimination were marked. (See Pl.’s EEOC Charge (DE 7-1) at 14)).

However, plaintiff’s complaint is not limited by such, standing alone.           Rather, it is “[t]he

allegations contained in the administrative charge of discrimination [that] generally operate to limit

the scope of any subsequent judicial complaint.” Chacko, 429 F.3d at 509.

       Examining the entirety of the EEOC charge and allegations contained therein, plaintiff

alleged discrimination on the basis of her sex, race, and national origin by reductions in her hours

and work responsibilities and by disciplinary action. (See Pl.’s EEOC Charge (DE 7-1) at 12-14).

Further, plaintiff’s EEOC charge alleged a hostile work environment on the basis of her sex, race,

and national origin. (See id. at 12). And defendant does not assert that plaintiff failed to

administratively exhaust these claims. (Def.’s Mem. (DE 17) at 5-6). Rather, defendant asserts

that plaintiff failed to charge in her administrative complaint a religiously hostile work

environment, retaliation, and discriminatory failure to promote or termination.

       Contrary to defendant’s assertion, plaintiff’s failure to check the box for retaliation as a

basis for her EEOC charge does not limit her ability, here, to allege such conduct in her complaint

because her charge also included specific factual assertions related to retaliation and an explicit

invocation of retaliation principles. Plaintiff specifically alleged she “engaged in protected

activity” by “complain[ing] to the manager . . . about harassment and race/sex discrimination.”

(Pl.’s EEOC Charge (DE 7-1) at 12-13). She further alleged that she suffered “retaliation for [her]

engagement in the protected activities,” explaining that her “job responsibilities and sales

opportunities were cut after [she] had complained (among other harassment complaints).” (Id. at

13). This is sufficient to exhaust plaintiff’s administrative remedies for retaliatory reduction in

hours, work responsibilities, and discipline, which is what is subsequently alleged in the complaint



                                                  6

          Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 6 of 13
in effect. See Sydnor, 681 F.3d at 595 (“The touchstone for exhaustion is whether plaintiff's

administrative and judicial claims are reasonably related.” (quotation omitted)).

         In contrast, the hostile work environment on the basis of plaintiff’s religious beliefs alleged

in the complaint (see Compl. (DE 6) at 3-4; Pl.’s Obj. (DE 7) at 3), is absent from the EEOC charge

and not “reasonably related” to any conduct charged therein. See, e.g., Sydnor, 681 F.3d at 593-

94 (“We have therefore not found exhaustion where a charge alleges only racial discrimination but

the complaint includes sex discrimination . . . .”). The EEOC charge is similarly barren of any

factual allegations of, or even related to, a failure by defendant to promote plaintiff or defendant’s

termination of plaintiff, which, if occurring subsequent to plaintiff’s initial charge, could have been

added through amendment. See 29 C.F.R. § 1601.12 (“[A]mendments alleging additional acts

which constitute unlawful employment practices related to or growing out of the subject matter of

the original charge will relate back to the date the charge was first received.”). Therefore, plaintiff

failed to exhaust her administrative remedies in reference to these claims and cannot now bring

them by judicial complaint. 3 Plaintiff’s claims on those bases are dismissed without prejudice.

                  b.       Hostile Work Environment Claim

         The elements of a hostile work environment claim are that “that there is (1) unwelcome

conduct; (2) that is based on the plaintiff’s protected characteristic; (3) which is sufficiently severe

or pervasive to alter the plaintiff’s conditions of employment and to create an abusive work

environment; and (4) which is imputable to the employer.” Guessous v. Fairview Prop. Invs.,

LLC, 828 F.3d 208, 221 (4th Cir. 2016) (quotation omitted); Bass v. E.I. DuPont de Nemours &

Co., 324 F.3d 761, 765 (4th Cir. 2003) (examining whether the “alleged facts [are] sufficient to


3
          The same is true of plaintiff’s assertion of sexual orientation discrimination, raised for the first time in
response to defendant’s motion to dismiss, (see Pl.’s Resp. (DE 21) at 1), which appears nowhere in her EEOC charge
or her frivolity-reviewed complaint.


                                                          7

            Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 7 of 13
state the elements of her claims of hostile work environment based on gender, race, and age” by

reference to the above four elements).

       “[W]hen determining whether the harassing conduct was objectively severe or pervasive,

we must look at all the circumstances, including the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work performance.” E.E.O.C. v. Sunbelt

Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008). “Rude treatment by coworkers, callous behavior

by one’s superiors, or a routine difference of opinion and personality conflict with one’s

supervisor, are not actionable under Title VII.” Perkins v. Int’l Paper Co., 936 F.3d 196, 208 (4th

Cir. 2019) (quotation omitted); see also Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)

(“[S]imple teasing, offhand comments, and isolated incidents (unless extremely serious) will not

amount to discriminatory changes in the terms and conditions of employment.”). The “standards

for judging hostility are sufficiently demanding to ensure that Title VII does not become a general

civility code.” Faragher, 524 U.S. at 788.

       Here, while plaintiff asserts that she suffered a hostile work environment on the basis of

her race and national origin (her claim of a religiously hostile workplace having already been

dismissed for failure to exhaust), the facts alleged in the complaint and in the filing previously

construed by the court as an amendment to the complaint fail to give rise to an inference of

sufficiently severe or pervasive conduct to alter the plaintiff’s conditions of employment.

       Plaintiff asserts that in February 2019, when she informed former defendant Tanya Newton

(“Newton”) of a white customer’s comment that “all people with coupons should be killed and

shot,” Newton replied that “it’s always the white guys that get blamed.” (Pl.’s Obj. (DE 7) at 4).

This comment, taken on its own, is the exact type of callous or rude behavior or offensive utterance



                                                 8

          Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 8 of 13
that, while certainly uncivil, is not actionable as a Title VII violation. The court cannot credit the

bare conclusion that “unlike [plaintiff], the Caucasian-American male employees are not harassed

or treated with hostility” without further factual enhancement. Nemet, 591 F.3d at 255.

       Further, the allegation that plaintiff faced hostility by those of races different from her own

is not enough. The heart of a racially hostile work environment claim is that the “actions . . . occur

because of one of the protected statuses” because “Title VII does not prohibit all verbal or physical

harassment in the workplace,” but rather impermissibly discriminatory harassment. Strothers v.

City of Laurel, 895 F.3d 317, 329 (4th Cir. 2018) (emphasis added) (quotation omitted); see also

Irani v. Palmetto Health, 767 F. App’x 399, at 417 (explaining that a Title VII claim would not lie

even where a supervisor “made unwelcome racist comments” and had a “fraught” relationship

with employee-plaintiff when there was no indication that the “strained relationship was based

upon . . . race.”). The fact that those who allegedly harassed plaintiff were not also Hispanic does

not, standing on its own, give rise to a reasonable inference that they harassed her because she is

Hispanic, rather such a factual allegation leaves it to speculation as to the motive of the alleged

harassers’ conduct.

       Plaintiff’s allegations include even less detail regarding the alleged harassment based on

her national origin. Although she makes the conclusory allegation that other employees of

American origin were not treated with hostility, she does not provide a sufficient factual basis to

make it plausible that any hostility towards her was on the basis of her Nicaraguan origin.

       In sum, the facts alleged in the complaint do not plausibly claim a workplace that was

“permeated with discriminatory intimidation, ridicule, and insult.” Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21, (1993) (quotation omitted)). Therefore, plaintiff’s hostile work environment

claims on the bases of race and national origin are dismissed without prejudice.



                                                  9

          Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 9 of 13
       Plaintiff’s then remaining claims are her Title VII claims of sexual harassment and

discriminatory adverse employment actions (her reduction in hours, discipline, and alteration in

work conditions) on the bases of her race, sex, and national origin. Further, because defendant

only sought dismissal of plaintiff’s Title VII retaliation claim on administrative exhaustion

grounds, which the court denied, that claim, too, is allowed to proceed.

C.     Motion for More Definite Statement

       Rule 12(e) allows a party to “move for a more definite statement of a pleading . . . [if it] is

so vague or ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e);

see also 5C Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

Procedure Civil § 1376 (3d ed.) (“[T]o withstand a motion under Rule 12(e) a pleading must be

sufficiently intelligible for the district court to be able to make out one or more potentially viable

legal theories on which the claimant might proceed.”).

       The United States Court of Appeals for the Fourth Circuit has explained that “when the

complaint conforms to Rule 8(a) and it is neither so vague nor so ambiguous that the defendant

cannot reasonably be required to answer, the district court should deny a motion for a more definite

statement and require the defendant to bring the case to issue by filing a response within the time

provided by the rules.” Hodgson v. Virginia Baptist Hosp., Inc., 482 F.2d 821, 824 (4th Cir. 1973).

Rule 8(a) requires that a pleading contain 1) “a short and plain statement of the grounds upon

which the court’s jurisdiction depends”; 2) “a short and plain statement of the claim showing that

the pleader is entitled to relief”; and 3) “a demand for the relief sought.” Fed. R. Civ. P. 8(a).

       For example, in Hodgson, the Fourth Circuit explained that Rule 12(e) relief was not proper

where “[t]he complaint stated the jurisdictional grounds for the claim, identified the sections of

the Act that the [defendant] had allegedly violated, described the nature of the violations, specified



                                                  10

         Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 10 of 13
the period of time in which they occurred, and notified the [defendant] of the relief the [plaintiff]

sought.” Hodgson, 482 F.2d at 823-24.

       Defendant’s motion is hampered initially by its explicit concession that “plaintiff has likely

met the minimal pleading requires necessary to move forward” on her claim of sexual harassment,

(Def’s Mem. (DE 17) at 8 n.4), which indicates that plaintiff’s pleadings are not so vague and

ambiguous that defendant was unable to conclude that they do likely state a claim upon which

relief can be granted. This raises the question of the plausibility of defendant’s assertion that, on

the other hand, those same pleadings are such that it cannot reasonably prepare the denials or

admissions envisioned by Rule 8(b).

       Further, while not the model of clarity, plaintiff’s pleadings are not such that defendant

lacks “fair notice of what the claim is and the grounds upon which it rests,” Twombly, 550 U.S. at

555 (quotation and omission omitted), and is unable to “respond—even with a simple denial—in

good faith, without prejudice to” itself. 5C Wright, Miller, & Kane Federal Practice and Procedure

Civil § 1376.

       Construing plaintiff’s pleadings liberally, as the court must, DePaola v. Clarke, 884 F.3d

481, 486 (4th Cir. 2018), and holding them “to less stringent standards than formal pleadings

drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), they sufficiently identify the

three core aspects of Rule 8(a)’s requirements. The form pleading upon which plaintiff relied

identifies that “[j]urisdiction is specifically conferred on this court by 42 U.S.C. § 2000e-5.” (See

Compl. (DE 5) at 2). Plaintiff indicates the types of conduct complained of, providing relevant

dates, at times, and the characteristics of those involved in the conduct. (See, e.g., Compl. (DE 6)

at 2, 3, 4; Pl.’s Obj. (DE 7) at 2-3, 4). See generally Swierkiewicz v. Sorema N. A., 534 U.S. 506,

514 (2002) (distinguishing between whether “allegations give [defendant] fair notice of what



                                                 11

         Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 11 of 13
[plaintiff’s] claims are and the grounds upon which they rest” and whether “they state claims upon

which relief could be granted”). Finally, plaintiff identifies on her form complaint that she seeks

monetary damages, reinstatement, and a trial by jury. (See Compl. (DE 6) at 5).

       Rather, the primary deficiency that defendant complains of is that the pleadings contain

“vague and conclusory allegations” that “differ so significantly from the [EEOC] Charge

allegations, that [d]efendant cannot form a response without further clarification.” (Def.’s Mem.

(DE 17) at 11). The fact that any allegations are conclusory would, of course, be relevant to

defendant’s Rule 12(b)(6) motion had it sought dismissal of the complained-of claims on that

ground. See Iqbal, 556 U.S. at 678 (explaining that, on Rule 12(b)(6) review, “threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice”).

However, it did not. Moreover, to the extent that plaintiff’s pleadings differ from her EEOC

charge, while such may implicate whether such pleadings state a claim upon which relief can be

granted and are plausible, the differences between the two do not prejudice defendant’s ability to

coherently respond by, for example, denying that allegations either as appearing the complaint or

the attached EEOC charge are true. Defendant points the court to no authority standing for the

proposition that a conflict between an EEOC charge and a judicial complaint results in the latter

being so vague or ambiguous that a defendant cannot reasonably prepare a response to the

complaint as would merit relief under Rule 12(e).

       In short, defendant has not shown that relief under Rule 12(e) is appropriate here. See Fed.

R. Civ. P. 12(e) (explaining that “[t]he motion must . . . point out the defects complained of and

the details desired”). Therefore, this part of its motion is denied.




                                                 12

         Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 12 of 13
                                        CONCLUSION

       Based on the foregoing, defendant’s motion is (DE 21) is GRANTED IN PART and

DENIED IN PART. That part of the motion seeking dismissal of part of plaintiff’s claims under

Rule 12(b)(6) is GRANTED. That part of the motion seeking a more definite statement is

DENIED. Plaintiff’s Title VII claims based on sexual harassment; race, sex, and national origin-

based discriminatory adverse employment actions; and retaliation are ALLOWED to proceed. The

following claims are DISMISSED WITHOUT PREJUDICE: plaintiff’s Title VII claims for a

hostile work environment based on religion, race, and/or national origin and claims for failure to

promote and termination. Pursuant to Rule 12(a)(4)(A), defendant’s responsive pleading must be

served within 14 days of this order.

       SO ORDERED, this the 31th day of August, 2021.




                                                            _____________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge




                                               13

         Case 4:19-cv-00166-FL Document 31 Filed 08/31/21 Page 13 of 13
